Citation Nr: 0027722	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-13 628	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel

INTRODUCTION

The veteran served on active duty from September 1979 to 
August 1980.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that decision, the RO determined that new and 
material evidence sufficient to reopen the previously denied 
claim for service connection for a psychiatric disorder had 
not been received.  


FINDINGS OF FACT

1.  By appellate decision in March 1985, the Board denied 
entitlement to service connection for an acquired psychiatric 
disorder.  

2.  The evidence received since the Board's March 1985 
decision bears directly and substantially upon the issue of 
entitlement to service connection for a psychiatric disorder, 
is neither cumulative nor redundant, and by itself or with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

3.  Competent evidence associating the veteran's currently 
diagnosed psychiatric disorder to his active service has been 
submitted.  


CONCLUSIONS OF LAW

1.  The Board's March 1985 decision is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1999).  

2.  New and material evidence has been received to reopen the 
claim for service connection for a psychiatric disorder.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  

3.  The claim for service connection for a psychiatric 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By appellate decision in March 1985, the Board denied service 
connection for an acquired psychiatric disorder.  The 
evidence available to the Board at the time of the March 1985 
decision consisted of service medical records, post-service 
medical reports, and the veteran's contentions (including 
testimony presented at a January 1983 personal hearing).  

Specifically, the pertinent service medical records show that 
the veteran was seen for situational adjustment problems in 
April 1980.  In July 1980, the veteran underwent a 
psychiatric evaluation due to inappropriate behavior and a 
chronic inability to function in the military system.  At 
that time, the veteran reported having a life long history of 
being unable to relate to other people.  Mental status 
evaluation demonstrated a shabby and unclean appearance, 
below normal intelligence, an inappropriate affect, 
hysterical laughter, use of "bad" language, well-oriented 
in time and space, no obvious delusions or hallucinations, a 
somewhat distorted touch with reality, lack of insight and 
foresight, impulsive behavior, lack of emotional maturity to 
control actions, a preference to externalize problems, and 
antisocial tendencies.  The examiner concluded that the 
evaluation demonstrated no evidence of a depressive illness.  
In addition, the examiner diagnosed no mental illness, an 
emotionally immature personality structure with subnormal 
intelligence, schizoid characteristics, and antisocial 
tendencies.  The examiner explained that these diagnoses were 
confirmed by psychological testing.  

Psychological testing completed in August 1980 showed 
intelligence in the low to normal range, very concrete and 
rigid thinking, very poor problems solving abilities, and no 
problems with language.  The examiner explained that the 
testing confirmed his clinical impression that the veteran's 
personality structure was basically antisocial, impulsive, 
and unpredictable in nature.  Although the veteran exhibited 
some behavior that was so unusual as to appear schizoid, the 
examiner felt that the veteran was more immature and 
antisocial than anything else.  The examiner provided an 
impression of an antisocial personality disorder of low to 
normal intelligence, which existed prior to service.  In 
addition, the examiner recommended that the veteran be 
psychiatrically cleared from active military duty and that he 
be immediately administratively discharged.  The examiner 
felt that the veteran's condition was not able to be 
rehabilitated.  

According to relevant post-service medical records, an August 
1981 VA psychiatric examination showed that the veteran did 
not make friends easily and, in fact, had very few.  He 
believed people were treacherous.  He showed no thought 
disorder in process or content.  His affect was appropriate, 
although at times he showed silly smiles, and his mood was 
depressed.  He had suicidal ideations and little insight but 
intact sensorium, good concentration, and good judgment.  
Following a review of the claims folder and the results of 
psychological testing, the examiner diagnosed borderline 
schizophrenia with depressive features.  (Psychological 
testing completed in August 1981 revealed that the veteran 
felt upset and restless, that he had bad instincts which he 
did not have before service, and that he had poor 
concentration.  Latent schizophrenia was the diagnostic 
impression.)  

VA outpatient clinical records dated in June 1982 show the 
veteran's complaints that he was unable to sleep, had 
suicidal ideas and visual hallucinations, and was anxious.  
Schizophrenia with depressive features was assessed.  In 
September 1982, the veteran complained of auditory 
hallucinations, insomnia, nervousness, and feelings that 
people wanted to hurt him.  Paranoid ideas suggestive of 
paranoid schizophrenia was assessed.  

VA hospital records dated in September 1982 show that the 
veteran was complaining of anxiety, restlessness, visual 
hallucinations, persecutory ideas, homicidal ideas, and 
hearing voices.  Undifferentiated type schizophrenia was 
diagnosed.  

A VA clinical report dated in May 1983 indicates that the 
veteran was last seen in April 1983.  The pertinent diagnosis 
was chronic, paranoid type schizophrenia, in partial 
remission.  

During the January 1983 hearing, the veteran testified that 
he had no psychiatric problem prior to active service; that 
he started to hear voices, have sleep difficulties, feel 
exhausted, disinterested, insecure, unstable, distrustful, 
suicidal, nervous and desperate during active service; that 
his buddies during service thought that he was strange and 
talked about him; that the symptoms which began during active 
service worsening afterwards; that he could only work for 
awhile; and that his jobs did not last because of his 
nervousness.  

Based on this medical evidence, the Board, in March 1985, 
denied the claim of entitlement to service connection for an 
acquired psychiatric disorder.  The Board determined that the 
evidence of record did not demonstrate that the veteran had 
an acquired psychiatric disorder which was manifested in 
service and that an overt psychosis was not medically 
documented within one year of the veteran's discharge from 
service, and that any currently diagnosed psychiatric 
disorder was unrelated to the veteran's military service.  

Further review of the claims folder indicates that, in March 
1996, the veteran filed a petition to reopen his claim for 
service connection for a psychiatric disorder.  In an October 
1996 letter, the RO informed him of the continued denial of 
his claim for service connection for a nervous disorder and 
of the type of evidence necessary to reopen this claim.  
Significantly, however, the RO did not provide the veteran 
with notification of his appellate rights.  The Board 
concludes, therefore, that the last final denial of the 
veteran's claim for service connection for a psychiatric 
disorder is the March 1985 Board denial.  

Generally, a final decision issued by the Board may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7104; see also 38 C.F.R. § 20.1100.  The exception to this 
rule is 38 U.S.C.A. § 5108, which states, in part, that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
Winters v. West, 12 Vet. App. 203 (1999) (en banc); Elkins v. 
West, 12 Vet. App. 209 (1999).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Among the additional evidence submitted since the Board's 
March 1985 decision in the present case is a report of an 
April 1998 private psychiatric evaluation.  According to this 
record, history was recorded that the veteran had been 
treated for depression and symptoms of psychosis.  He stated 
that he felt normal before active service but that terrible 
things had happened to him during service and that he had 
been sick thereafter.  From the time of basic training, he 
recalled that he did not understand instructions and that 
people were upset with him all the time.  He felt that, 
although he did as well as he could, the other soldiers would 
get angry with him.  Apparently other soldiers were punished 
when he could not perform tasks as well as or as quickly as 
the others, and they resented him.  The veteran also reported 
that, after his training, he got into trouble for insulting a 
woman but could not remember doing it.  He found himself 
doing strange things (like taking a shower with his clothes 
on) and recalled that visual and auditory hallucinations 
started during active service and that he had begun to feel 
that people wanted to hurt him.  

The veteran reported that, since service, his symptoms have 
worsened.  He described feeling very depressed and having the 
same symptoms as those which started during active service 
(e.g., an inability to function in such areas as dress, an 
inability to relate to peers or supervisors, and an inability 
to carry out duties).  The inability to relate to other 
people that was recorded during active service was said to 
continue.  

Mental status evaluation demonstrated prominent psychomotor 
retardation, very slow talking in a low tone, an unkempt 
appearance, disorganized thinking, auditory and visual 
hallucinations, feelings of paranoia, previous fleeting 
suicidal thoughts, alertness, orientation times three, fair 
memory, fair insight, fair judgment, and normal to borderline 
intelligence.  The examining physician provided an Axis I 
diagnostic impression of chronic schizophrenia, paranoid type 
as well as a depressive disorder, not otherwise specified.  

In addition, the examining physician expressed his opinion 
that the veteran "had prodromal symptoms of schizophrenia 
even prior to going into the military" but that "he 
probably had his first break while he was in the military."  
The physician then reiterated his belief that the veteran 
already had some psychiatric symptoms prior to service but 
that "the full syndrome of schizophrenia manifested itself 
while he was in the military."  The physician believed that 
the veteran could not have survived basic training if he had 
had a psychotic break prior to service.

The Board finds that the psychiatric evidence contained in 
the April 1998 report is both new and material to reopen this 
claim.  This report, which provides competent evidence of an 
association between the veteran's current psychiatric 
pathology and his military service, bears directly and 
substantially upon the specific matter under consideration 
and was not considered by the Board in its March 1985 
decision.  Moreover, the medical report is so significant 
that it must be considered in order to fairly decide the 
merits of this claim.  Consequently, the April 1998 medical 
report constitutes new and material evidence under 38 C.F.R. 
§ 3.156(a) (1999), and the Board is required to reopen the 
previously denied claim of entitlement to service connection 
for a psychiatric disorder.

The Board must now determine whether the veteran's claim is 
well grounded.  To establish that a claim for service 
connection is well grounded, a veteran must demonstrate 
"medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Savage v. Gober, 10 
Vet. App. 488, 493 (1997); see Epps v. Gober, 126 F.3d 1464, 
1468-69 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1998).  
The chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  Savage v. Gober, 10 Vet. App. at 495-97.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) "if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.

To the degree that the April 1998 private psychiatric 
evaluation report in the present case appears to reflect that 
the veteran's currently diagnosed chronic schizophrenia 
(paranoid type) and depressive disorder (not otherwise 
specified) is associated with his service, the Board believes 
that competent evidence of a current psychiatric disorder 
associated with service has been received.  The Board 
concludes, therefore, that the veteran's claim for service 
connection for a psychiatric disorder is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  In 
addition, the Board finds that additional development by the 
RO is needed before the Board can proceed in adjudicating the 
veteran's service connection claim on the merits.


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder is reopened.  

The issue of entitlement to service connection for a 
psychiatric disorder is well-grounded.  To this extent only, 
the appeal is granted.  


REMAND

The VA has a duty to assist veterans who have submitted a 
well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.103(a); Epps v. Gober, 126 F.3d 1464, 1468-1469 (Fed. 
Cir. 1997).  This duty to assist includes the duty to develop 
facts when the record before the Board is inadequate.  EF 
v. Derwinski, 1 Vet.App. 324 (1991); Littke v. Derwinski, 
1 Vet.App. 90 (1990).  The development of facts includes an 
obligation to obtain medical records, especially those within 
the control of the federal government.  Murphy v. Derwinski, 
1 Vet.App. 78 (1990).  This development may also include a 
"thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet.App. 121, 124 
(1991).

In the present case, the April 1998 private psychiatric 
evaluation report indicates that the veteran has received 
psychiatric treatment at Lakeside Alternatives.  Further 
review of the claims folder also indicates that the veteran 
may also have received additional examination and treatment 
at Central Florida Psychiatric Associates.  On remand, an 
attempt should be made to obtain copies of any such pertinent 
treatment and examination records.  

In addition, the Board notes that the veteran has not 
received an updated psychiatric evaluation from VA.  Thus, 
following receipt of any available relevant psychiatric 
treatment records, the veteran should undergo a VA 
psychiatric examination.  

Accordingly, the case is remanded for the following actions:  

1.  With the veteran's written 
authorization for the release of medical 
records where necessary, the complete 
psychiatric medical records not already 
on file should be obtained from Lakeside 
Alternatives, Central Florida Psychiatric 
Associates, Noel Figueroa, M.D., and any 
other clinical source where the veteran 
has been examined and/or treated for his 
psychiatric disorder (including the local 
VA Medical Center).  Copies of all such 
available records should be associated 
with the claims folder.  

2.  Thereafter, the veteran should be 
accorded a VA psychiatric examination to 
ascertain the nature and etiology of all 
psychiatric disablement.  All indicated 
tests should be performed.  The complete 
claims folder must be made available to 
the examiner for review prior to the 
examination.  The examiner is requested 
to render an opinion as to whether it is 
at least as likely as not that any 
psychiatric disorder found on examination 
had its origin during the veteran's 
active service or within one year after 
his discharge from active duty.  Also, if 
the examiner determines that the veteran 
has a diagnosed psychiatric disorder that 
preexisted his active service, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that such a pre-existing disorder 
underwent an increase in pathology beyond 
its natural progression during such 
military duty.  The complete rationale 
for all conclusions reached must be 
included.  

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examination report does not include fully 
detailed descriptions of pathology and 
all test reports, or adequate response to 
the specific opinion requested, the 
report must be returned for corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (compliance of a Court or 
Board directive is neither optional nor 
discretionary).  

4.  The RO must then adjudicate the issue 
of entitlement to service connection for 
a psychiatric disorder.  In the event the 
benefit sought is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no further action until 
he is informed, but he does have the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  By this Remand, the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable.  The purpose of this Remand is to obtain 
clarifying information.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	THERESA M. CATINO
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 


